            Case 1:21-cv-07070-JGK Document 1 Filed 08/20/21 Page 1 of 32




                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK

 MARK PRUDEN, Individually and on Behalf of
 All Others Similarly Situated,             Case No.

                               Plaintiff,             CLASS ACTION COMPLAINT
        v.                                            JURY TRIAL DEMANDED

 LEMONADE, INC., LEMONADE
 INSURANCE COMPANY, LEMONADE
 INSURANCE AGENCY, LLC, LEMONADE
 LTD. and LEMONADE LIFE INSURANCE
 AGENCY, LLC,

                               Defendants.

       Plaintiff, Mark Pruden (“Plaintiff”), on behalf of himself and all others similarly situated,

brings this Class Action Complaint (the “Complaint”) against Defendants Lemonade, Inc. and

certain of its wholly owned subsidiaries, including Lemonade Insurance Company; Lemonade

Insurance Agency, LLC; Lemonade Ltd.; and Lemonade Life Insurance Agency, LLC

(collectively referred to as “Lemonade” or “Defendants”). Plaintiff alleges as follows based upon

personal knowledge as to himself and this own acts and experiences, and, as to all other matters,

upon information and belief, including investigation conducted by his counsel.

                                   I.       INTRODUCTION

       1.       This action arises from Lemonade’s unlawful collection, storage, analysis, and use

of Plaintiff’s and Class members’ biometric data (as defined below) without their authorization or

knowledge, and despite Lemonade’s express representations to the contrary, from approximately

June 2015 to the present (the “Class Period”) in violation of statutory and common law of the State

of New York, including New York’s Uniform Deceptive Trade Practices Act, GBL § 349, et seq.,

breach of express and implied contract, unjust enrichment, and declaratory judgment.


{2956 / CMP / 00164116.DOCX v5}                 1
            Case 1:21-cv-07070-JGK Document 1 Filed 08/20/21 Page 2 of 32




       2.       Lemonade is an insurance company that offers renters, homeowners, pet, life

insurance, and other related insurance policies and claim settlements. Lemonade distinguishes

itself from other insurance carriers by conducting its operations digitally, leveraging artificial

intelligence (“AI”) based technology. Lemonade’s business model utilizes online chatbots for most

of insurance-related tasks — including price quoting, insurance sale, and claims settlement —

thereby replacing the need for traditional human insurance brokers and actuaries. According to

Lemonade, digitalizing insurance underwriting leads to superior assessment and quantification of

risk, which in turn leads to improved claims loss ratio.

       3.       Given Lemonade’s data-driven business model, Lemonade collects millions of data

points about its customers. In fact, on its website and in marketing materials, Lemonade touts its

ability to extract 1,600 data points about a customer by asking only 13 questions, which Lemonade

claims is one hundred times more than what other insurance carriers can do. As the Company’s

CEO revealed, Lemonade’s “one million customers translates into billions of data points, which

feed [its] AI at an ever growing speed.”1 Lemonade’s COO and co-founder echoed the same

sentiment, explaining each time Lemonade earns a new customer, its “system grows smarter”

because of the treasure trove of data it collects from each individual. At Lemonade, “[q]uantity

generates quality.” Lemonade readily admits that it is critically dependent on its ability to collect

consumer data, which Lemonade uses to train its AI and create algorithms allowing Lemonade to

predict and monetize consumer behavior.

       4.       The proliferation of behavioral economics and marketing science have caused a

significant expansion in the use of biometric data. Biometric data are unique physical



1
   Lemonade Ends 2020 With Over One Million Active Customers, BUSINESSWIRE (Dec. 31, 2020),
https://www.businesswire.com/news/home/20201231005145/en/Lemonade-Ends-2020-With-Over-One-Million-
Active-Customers.

{2956 / CMP / 00164116.DOCX v5}                  2
             Case 1:21-cv-07070-JGK Document 1 Filed 08/20/21 Page 3 of 32




characteristics such as retina or iris scans, fingerprints, voiceprints, or hand and face geometry

scans as well as the information based on or derived from it. One of the most prevalent uses of

biometrics is facial recognition technology, which works by scanning an image for human faces,

extracting facial feature data from a photograph or image of a human face, generating a “faceprint”

from the image through the use of facial-recognition algorithms, and then comparing, or

“matching,” the resultant faceprint to other faceprints stored in a “faceprint database.”

        5.       The use of biometric data also raises a host of privacy concerns and risks associated

with misuse or theft. Indeed, consumer surveys show that consumers are more sensitive about

biometric data than other categories of personal information, with less than 10% of consumers

willingly give up their biometrics in exchange for shopping for online products and services in

2018. Well aware of consumers’ legitimate and reasonable concerns over their privacy, Lemonade

assured, and continues to assure, its customers like Plaintiff and the Class members, that Lemonade

will honor their privacy choices and fully disclose the type of information Lemonade collects, why

it collects it, and what it does with it. In fact, Lemonade expressly and impliedly assured its

customers, like Plaintiff and the Class members, that it will not collect, require, sell or share

consumers’ biometric data in the context of consumers’ use of Lemonade’s services in its Data

Privacy Pledge.2 The unsuspecting consumers, including Plaintiff and the Class members, fell for

these promises in relying on Lemonade’s guarantees to their detriment.

        6.       On May 24, 2021, consumers learned—from Lemonade’s own public

admissions— that despite Lemonade’s express and implied assurances in its policies and contracts,

Lemonade collects, stores, analyzes, or otherwise uses biometric data of thousands of its customers




2
 Lemonade’s Data Privacy Pledge, LEMONADE, https://www.lemonade.com/privacy-policy (last visited Aug. 18,
2021).

{2956 / CMP / 00164116.DOCX v5}                    3
            Case 1:21-cv-07070-JGK Document 1 Filed 08/20/21 Page 4 of 32




without their authorization or consent. Lemonade extracts consumers’ biometric data

surreptitiously in the claim submission process by requiring its customers to upload a video of

themselves narrating the circumstances of their claims. Lemonade admitted to this practice in a

series of since deleted tweets, in which Lemonade revealed that its AI chatbot “analyzes [videos

submitted by consumers] for fraud [and that it] can pick up non-verbal cues that traditional insurers

can’t.” Subsequent tweets by Lemonade further confirmed that the Company utilizes facial

recognition technology, a form of biometric data, for fraud detection purposes.

       7.       To be sure, as Lemonade admitted, its violations are deliberate and calculated to

lead to increased revenues for Lemonade. In a tweet posted on the same day, Lemonade revealed

that the analysis of customers’ videos “ultimately helps us lower our loss ratio (aka, how much we

pay out in claims vs. how much we take in), and our overall operating costs.” Thus, Lemonade

derives sizeable commercial and financial benefit from its undisclosed practice of collecting

customers’ biometric data. Each such collection is a violation of New York State’s statutory and

common law.

       8.       Millions of insurance policies were sold to U.S. consumers during the Class Period.

In only 4.3 years, Lemonade surpassed one million customers in 2020, representing an

unprecedented growth in the insurance industry. Plaintiff and Class members would not have

purchased Lemonade’s insurance, and/or would have paid less for their Lemonade’s insurance

products and services, if they had known Lemonade surreptitiously collects, stores, analyzes, and

uses their biometric data without their knowledge or authorization.

                             II.    JURISDICTION AND VENUE

       9.       This Court has jurisdiction over the subject matter of this action pursuant to the

Class Action Fairness Act of 2005, 28 U.S.C § 1332(d). Jurisdiction is proper because the matter

in controversy exceeds the sum or value of $5,000,000 exclusive of interest and costs, there are
{2956 / CMP / 00164116.DOCX v5}                  4
              Case 1:21-cv-07070-JGK Document 1 Filed 08/20/21 Page 5 of 32




more than 100 putative members of the Class (defined below), and a significant portion of putative

Class members are citizens of a state different from at least one Defendant. 28 U.S.C. §

1332(d)(2)(A).

        10.       This Court has general personal jurisdiction over Defendants Lemonade, Inc.,

Lemonade Insurance Company, and Lemonade Insurance Agency, LLC because they are either

incorporated or organized under the laws of New York or have their principal place of business in

this state.

        11.       The Court also has specific personal jurisdiction over all Defendants based on a

forum selection clause contained Lemonade’s Terms of Service, which states that “any dispute

concerning the [Lemonade] app or these Terms shall be subject to the exclusive venue of a court

of competent jurisdiction in New York, New York.”3 Alternatively, the Court may exercise

specific personal jurisdiction over all Defendants as they purposefully availed themselves of the

forum by regularly conducting and/or soliciting substantial business in New York as part of a

continuous and systematic effort to exploit the New York market for profit, including by

advertising, marketing, and selling insurance products to persons located in this state that

incorporated AI technology which, as alleged here in, collected Plaintiff and Class member’s

biometric information without their consent.

        12.       Venue is proper in this District pursuant to 28 U.S.C. § 1391(b), (c), and (d) because

Lemonade transacts business in this District and a substantial portion of the events giving rise to

the claims occurred in this District. Furthermore, Defendants Lemonade Inc., Lemonade Insurance

Company, and Lemonade Insurance Agency LLC are incorporated under the laws of New York




3
  Terms of Service and Insurance Related Notices, LEMONADE (Aug. 2, 2021), https://www.lemonade.com/terms-of-
service (hereinafter “Terms of Service”).

{2956 / CMP / 00164116.DOCX v5}                      5
          Case 1:21-cv-07070-JGK Document 1 Filed 08/20/21 Page 6 of 32




and are licensed as insurance agents in New York. Venue is also proper because Lemonade’s

Terms of Service state that “any dispute concerning the [Lemonade] app or these Terms shall be

subject to the exclusive venue of a court of competent jurisdiction in New York, New York.”

                                         III.    PARTIES

               A.      Plaintiff

       13.     Plaintiff is a natural person and citizen of the State of New York and a resident of

Queens County.

       14.     Plaintiff purchased Lemonade’s renters insurance policy on January 25, 2021. In

order to purchase the policy, Plaintiff created an account on Lemonade’s app and agreed to

Lemonade’s Terms of Service. Plaintiff’s renters insurance policy provided for coverage for lost

or stolen jewelry.

       15.     On or around May 25, 2021, Plaintiff lost a piece of jewelry worth $3,500. On the

same day, Plaintiff filed a claim, via the Lemonade app, for the lost item. In the context of

submitting his claim, Plaintiff was connected to one of Lemonade’s chatbots called AI Jim, who

asked a series of questions regarding the circumstances of Plaintiff’s claim, including the date

when the incident occurred and the cause of the loss.

       16.     After Plaintiff responded to all AI Jim’s questions, AI Jim asked Plaintiff to sign a

pledge confirming that the information provided is “100% true and accurate.” Following signing

of the pledge, AI Jim asked Plaintiff to “record a short video of [Plaintiff] describing the incident.”

       17.     Plaintiff complied with AI Jim’s request and recorded a 47 second long video

describing the circumstances of his claim. AI Jim did not immediately approve Plaintiff’s claim.

Instead, AI Jim passed the claim onto Lemonade’s human team. Plaintiff’s claim was approved 10

days later on June 4, 2021.

       18.     As described herein, Lemonade intentionally collected, stored, analyzed, or
{2956 / CMP / 00164116.DOCX v5}                   6
          Case 1:21-cv-07070-JGK Document 1 Filed 08/20/21 Page 7 of 32




otherwise used Plaintiff’s biometric data. The unlawfully collected biometric data contained

personal information, including Plaintiff’s face geometry and/or voiceprint, and was collected

without Plaintiff’s knowledge or authorization.

        19.     The Terms of Service that Plaintiff bargained for and agreed to do not disclose that

Lemonade would collect, store, analyze, of otherwise use Plaintiff’s and Class members’ biometric

data. Moreover, Lemonade’s Data Privacy Pledge contains express promises that Lemonade will

not collect, store, analyze, or otherwise use Plaintiff’s biometric data. Lemonade’s Data Privacy

Pledge states that it provides “[a] full list of the categories of info [it] collect[s] and do[es not]

collect.” Under the heading “Let us be specific. Here’s what we may collect” Lemonade provides

a chart that clearly demonstrates that it will not collect, sell, or send on to service providers

biometric information under any circumstances:

               Let us be specific. Here's what we may collect:

                 CAT£GORYOi: PERSONAL         COUECT£0 ANO   SOLO TO    W£MAYSENO ITTO
                 INS:ORMATION                 REQUI.R:£0TO   Tl-ii.RO   ON£ Of: OUR SERVICE
                                              PROVIOEOUR     PARTY      PROVIDERS
                                              SERVIC£S       cw,
                                                             W ill

                                                             "'"'"
                                                             00
                                                             TMAT)




                                                      ***

                 Biometr ic information
                 {such as ~     and           X              X          X
                 handwrit ing recognit ion)




        20.     Accordingly, Plaintiff believed that his biometric data would not be analyzed,

collected, stored, and used. Plaintiff did not consent or provide permission for Lemonade to

analyze, collect, store, or use, his biometric data.

        21.     Plaintiff was unaware that Lemonade, in direct contravention to the express and

implied promises made in Lemonade’s Data Privacy Pledge, collected, stored, analyzed, or used

{2956 / CMP / 00164116.DOCX v5}                          7
          Case 1:21-cv-07070-JGK Document 1 Filed 08/20/21 Page 8 of 32




his biometric data. Had Plaintiff known that Lemonade unlawfully collects, stores, analyzes, or

uses his biometric data, Plaintiff would not have purchased an insurance policy from Lemonade

or would have paid less for the same insurance policy.

        22.     Additionally, based on Lemonade’s representations regarding consumers’ privacy,

including but not limited to its statement that it “values and protects the privacy of [consumers’]

information,” Plaintiff and the Class members expected that Lemonade would not collect, store,

analyze, or use their biometric data absent Plaintiff’s and Class members’ authorization,

knowledge, and/or consent.

        23.     As a result of Lemonade’s unlawful practices, Plaintiff and Class members were

directly harmed by Lemonade’s collection, storage, analysis, or use of Plaintiff’s biometric data.

Plaintiff and Class members were deprived of the benefit which they bargained for and expended

sums of money they would not have expended absent Lemonade’s promises and guarantees.

                B.      Defendants

        24.     Lemonade Inc. is a Delaware corporation with its principal place of business in the

State of New York.

        25.     Lemonade Insurance Company is Lemonade’s Inc. wholly owned subsidiary and

an insurance corporation organized under the laws of New York. According to Lemonade’s

Annual Report filed on SEC Form 10-K,4 Lemonade Insurance Company “issues insurance

policies and pays claims.

        26.     Lemonade Insurance Agency, LLC is Lemonade’s Inc. wholly owned subsidiary

and a limited liability company licensed as an insurance agent under the laws of New York.

According to Lemonade’s Annual Report filed on SEC Form 10-K, Lemonade Insurance Agency

4
   Lemonade, Inc., Annual Report (Form 10-K) (Mar. 8, 2021), https://investor.lemonade.com/financials/sec-
filings/sec-filings-details/default.aspx?FilingId=14783024.

{2956 / CMP / 00164116.DOCX v5}                     8
         Case 1:21-cv-07070-JGK Document 1 Filed 08/20/21 Page 9 of 32




LLC “acts as the distribution and marketing agent for Lemonade Insurance Company and provides

certain underwriting and claims services, and receives a fixed percentage of premiums for doing

so.”

       27.      Lemonade Ltd. is the wholly owned subsidiary and a company organized under the

laws of Israel of Lemonade Inc. According to Lemonade’s Annual Report filed on SEC Form 10-

K, Lemonade Ltd. provides “technology, research and development, management, marketing, and

other services to the companies in the group.” Upon information and belief, Lemonade Ltd.

provides the technology, services, and systems used to collect, store, analyze and use users’

biometric information.

       28.      Lemonade Life Insurance Agency, LLC is Lemonade’s wholly owned subsidiary

and a limited liability company organized under Delaware law. According to Lemonade’s Annual

Report filed on SEC Form 10-K, Lemonade Life Insurance Agency, LLC “acts as the distribution

and marketing agent for the sale and servicing of life insurance products.”

                           IV.    SUBSTANTIVE ALLEGATIONS

       A.       Lemonade’s Business Model and Its Use of Artificial Intelligence

       29.      Lemonade is an insurance company that offers renters, homeowners, pet, life

insurance, and other related insurance policies and claim settlements. Lemonade purports to

operate a disruptive business model which leverages artificial intelligence-based technology.

Lemonade’s provision of insurance-related services and products is conducted digitally with the

use of online “chatbots,” which are computer programs designed to simulate and process human

conversation.

       30.      Lemonade claims its AI and chatbots are capable of reducing the need for human

insurance brokers and actuaries in order to streamline the insurance claim process. According to

Lemonade, its bots can complete a majority of insurance-related tasks, including insurance
{2956 / CMP / 00164116.DOCX v5}                 9
          Case 1:21-cv-07070-JGK Document 1 Filed 08/20/21 Page 10 of 32




underwriting, provision of quotes, payment processing, and claim settlement and resolution. In its

marketing materials, including its website and the app, Lemonade touts the speed of its AI in

processing and handling customers’ insurance claims. The Company claims a “two minute chat

with our bot, AI Maya, is all it takes to get covered with renters or homeowners insurance.”

        31.     Lemonade’s bot, Maya, is a virtual assistant capable of tracking developing real-

time catastrophes and notifying customer of nearby fires and sever weather events as they develop.

Maya is also capable of providing quotes, handling payments, making changes to existing policies,

and answering complex questions. Lemonade’s Maya collects information, provides quotes and

handles payments. Lemonade’s other bot, Jim, is a machine learning bot that handles 96% of

claims. Lemonade maintains Jim is capable of managing the entire claims process without any

human involvement in and that Jim “pays claims in as little as three seconds.” In 2019, Jim handled

approximately 20,000 claims and paid out $2.5 million with no human involvement. About one-

third of all submitted claims are paid automatically within seconds. According to the Company,

the digitalization of insurance underwriting by the use of AI bots allows Lemonade to assess and

quantify risks more accurately than traditional insurance carriers can.

        32.     Lemonade’s reliance on the use of AI and bots requires Lemonade to collect troves

of data about its customers, which Lemonade uses to create algorithms and to train its AI bots on

almost a daily basis. According to Lemonade, by asking only 13 questions in the context of selling

insurance coverage, Lemonade derives “1,600 data points” about the customer, which is “100X

more data than traditional insurance carriers.”5 As a result, Lemonade’s databank contains billions

of data points that feed into its AIs, including among other things, information about the customers’




5
 Sara Morrison, A Disturbing, Viral Twitter Thread Reveals How AI Insurance Can Go Wrong, VOX, (May 27, 2021
1:30 pm), https://www.vox.com/recode/22455140/lemonade-insurance-ai-twitter.

{2956 / CMP / 00164116.DOCX v5}                     10
           Case 1:21-cv-07070-JGK Document 1 Filed 08/20/21 Page 11 of 32




demographics, belonginess to protected classifications, employment history, health insurance

information, education, national origin, and medical information.

        33.        To submit an insurance claim, Lemonade’s customers, like Plaintiff and Class

members, are required to sign into Lemonade’s app. After a brief conversation with AI Jim,

customers are asked to record a short video message describing the circumstances upon which

their insurance claim is based. Lemonade claims that the video process is used because it is

purportedly “better for [its] customers, making it easier for them to describe what happened in

their own words.”6 Lemonade’s website shows the following diagram summarizing the claim filing

process:

                            How Lemonade Claims Work
                               Seamlessly fi le claims from your phone - anytime, anywhere




     ~ -~   - r
              i ll -lo
                                                                                             If your claim is instantly
                                                                                             approved, our Al will pay it




        r::u ~ · 0
                                                                                             in seconds



                                                                                             Otherwise, our Al hands
                                                                                             over your claim to our
   Tap the 'Claim' button   Tel l us what    Our Al runs dozens of anti-                     devoted team of humans to
    in the Lemonade app      happened            fraud algorithms                            handle ASAP



        34.        According to Lemonade, the Company extracts thousands of datapoints from the

videos. As the Company readily admits, following the submission of a video, AI Jim analyzes the

contents of the video by applying “dozens of anti-fraud algorithms” to make the determination

whether to approve the claim. Ultimately, AI Jim pays the claim or passes the claim for resolution

onto a human claims specialist to request additional documentation and make the final decision

whether to approve or deny the claim.



6
  Lemonade’s Claim Automation, LEMONADE, https://www.lemonade.com/blog/lemonades-claim-automation/ (last
visited Aug. 20, 2021).

{2956 / CMP / 00164116.DOCX v5}                           11
         Case 1:21-cv-07070-JGK Document 1 Filed 08/20/21 Page 12 of 32




       35.     As alleged in detail below, Lemonade collects, stores, analyzes, or otherwise uses

biometric data extracted from the videos its customers submit when making a claim for insurance

coverage without their consent. Biometric data comprises of: (i) biometric identifiers, which are

individuals’ unique physical characteristics, such as retina or iris scans, fingerprints, voiceprints,

or hand and face geometry scans; and (ii) biometric data, which is information based on or derived

from the biometric identifiers.

       B.      Lemonade Expressly and Impliedly Assured Its Customers That it Will Not
               Collect, Store, Analyze, or Otherwise Use Their Biometric Data

       36.     To purchase Lemonade’s products and services, Plaintiff and Class members are

required to create a unique account on Lemonade’s app and agree to Lemonade’s Terms of Service.

Lemonade’s Terms of Service expressly incorporate by reference Lemonade’s Data Privacy

Pledge, which is accessible on Lemonade’s website via a hyperlink. Lemonade’s Data Privacy

Pledge specifically states that it “follows state laws implementing the Gramm-Leach-Bliley’s Act

(GBLA) notification requirements.”

       37.     Lemonade’s Terms of Service and Data Privacy Pledge expressly and impliedly

assured Plaintiff and the Class members that Lemonade would safeguard their personal

information. More specifically, Lemonade’s Terms of Service claimed that “Lemonade values and

protects the privacy of your information.” Lemonade’s Data Privacy Pledge similarly promises to

“always maintain our commitment to protecting your privacy.”

       38.     As part of Lemonade’s efforts to create the impression that Lemonade was

transparent with its data collection and use practices, Lemonade affirmed in its Data Privacy

Pledge that it discloses the “full list” of data that Lemonade collects and the use thereof. A chart

incorporated into the Data Privacy Pledge display various categories of data along with

Lemonade’s purported disclosures regarding its collection and use. In it, Lemonade expressly

{2956 / CMP / 00164116.DOCX v5}                  12
         Case 1:21-cv-07070-JGK Document 1 Filed 08/20/21 Page 13 of 32




represented that it does not collect, require, sell, or share customers’ biometric data:

              Let us be specific. Here's what we may collect:

                CATEGORY OF PERSONAL          COLLECTED AND    SOLD TO    WE MAY SEND IT TO
                INFORMATION                   REQUIRED TO      THIRD      ON:EOF OURSERVJCE
                                              PROVIDEOUR       PARTY      PROVIDERS
                                              SERVICES         IWE
                                                               W ILL
                                                               NEVER
                                                               DD
                                                               THAD



                Images, audio and video
                recordings
                                                               X


                                                  Claim                      Secure payment
                Bank account number               poyments     X             processing


                Biometric information
                (such as voice and            X                X         X
                handwr it ing recognit ion)



                Character istics of
                protected classifications                                    Analytics
                (e.g., age, gender, race,         Age,gender   X             providers
                ethnit ity, physita l or
                mental haodic,p, ett .)


                Commer cial information
                (e.g., products or services
                purchased, or othe r          X                X         X
                purchasing or consuming
                histories or tendencies)




       39.     Other representations in Lemonade’s Terms of Service and Data Privacy Pledge

likewise confirm Lemonade’s commitment in not collecting individuals’ biometric data. For

example, in the context of describing Lemonade’s fraud detection efforts, Lemonade merely

discloses that it “may collect past property or personal insurance history, as well as things like

criminal background information.” Similarly, in discussing the claims filing process, Lemonade’s

Data Privacy Pledge states “[t]o pay claims we require bank account details, as well as personally

verifiable info such as the claimant’s social security number.”

       40.     To bolster its claims regarding customers’ privacy, Lemonade’s Data Privacy
{2956 / CMP / 00164116.DOCX v5}                           13
         Case 1:21-cv-07070-JGK Document 1 Filed 08/20/21 Page 14 of 32




Pledge confirmed that Lemonade “follows state laws implementing the Gramm-Leach-Bliley

Act’s (GLBA) notification requirements.” That sentence contains a link to GLBA fact-sheet,

which provides a list of the “types of personal information [Lemonade] collect[s].”7 The list

includes the following three items:

               •   Social Security number, credit history, credit scores and income
                   information.

               •   Information submitted as a part of a claim and claim history.

               •   Information submitted when applying for a policy, such as name
                   and contact information.

       41.     Based on the foregoing and other express and implied representations and

omissions, Plaintiff and the Class members did not know or expect that their biometric data,

including among other things, face geometry, voiceprints, or gestures, would be collected, stored,

analyzed or otherwise used for the purpose of assessing their claim submission, improving

Lemonade’s algorithms, fraud detection, or any other purpose not disclosed in Lemonade’s Terms

of Service and its Data Privacy Pledge.

       C.      Lemonade Collects, Stores, Analyzes, or Otherwise Uses Individuals’
               Biometric Data

       42.     Contrary to its representations, Lemonade collects, stores, and uses customers’

biometric data, including users’ non-verbal cues and face geometry, which Lemonade analyzes for

purposes of assessing customers’ claims and detecting fraud in connection with customers’ claims

submission. Lemonade customers learned the real truth about Lemonade’s practices of collecting

their biometric data on May 24, 2021, when Lemonade publicly admitted in a series of since

deleted tweets that Lemonade analyzes “non-verbal cues” from the videos submitted as part of



7
  What Does Lemonade Insurance Company (“Lemonade”) Do With Your Personal Information? LEMONADE,
https://policies-samples.lemonade.com/privacy-pledge/glba.pdf.

{2956 / CMP / 00164116.DOCX v5}                14
         Case 1:21-cv-07070-JGK Document 1 Filed 08/20/21 Page 15 of 32




customers’ claim submission. According to another tweet (which is displayed below), Lemonade’s

AI chatbots “carefully analyze[]” customers’ videos in determining whether to approve or decline

consumers’ insurance claims:




       43.    In a subsequent tweet, Lemonade added that its practice of determining whether to

approve claims based on AI’s assessment of consumer videos contributes to Lemonade’s bottom

line, stating that “[the practice] ultimately helps us lower our loss ratios (aka how much we pay

out in claims vs. how much we take in), and our overall operating costs.”




{2956 / CMP / 00164116.DOCX v5}                15
          Case 1:21-cv-07070-JGK Document 1 Filed 08/20/21 Page 16 of 32




                                i   Lemonade 0




                            This ultimately helps us lower our
                            loss ratios (aka, how much we pay
                            out in claims vs. how much we take
                            in), and our overall operating costs.
                            In Q1 2017, our loss ratio was 368%
                            (friggin' terrible), and in Q1 2021 it
                            stood at 71%! (5/7)



                            1



         44.   Lemonade’s tweets sparked outrage among consumers and privacy experts who

criticized Lemonade’s practice of using AI to determine fraud and to boost the company’s financial

results. Lemonade attempted to blunt the impact of its controversial tweets, explaining that the

“term non-verbal cues was a bad choice of words to describe the facial recognition technology

[Lemonade’s] using to flag claims submitted by the same person under different identities.”8 See

below:
               TL;DR: We do not use, and we’re not trying to build, AI that
               uses physical or personal features to deny claims.
               There was a sizable discussion on Twitter around a poorly worded
               tweet of ours (mostly the term ‘non-verbal cues,’) which led to
               confusion as to how we use customer videos to process claims.
               There were also questions about whether we use approaches like
               emotion recognition (we don’t), and whether AI is used to
               automatically decline claims (never!).
               The term non-verbal cues was a bad choice of words to describe the
               facial recognition technology we’re using to flag claims submitted
               by the same person under different identities. These flagged claims
               then get reviewed by our human investigators.

8
  Lemonade’s Claim Automation, LEMONADE, https://www.lemonade.com/blog/lemonades-claim-automation/ (last
visited Aug. 20, 2021).

{2956 / CMP / 00164116.DOCX v5}                   16
          Case 1:21-cv-07070-JGK Document 1 Filed 08/20/21 Page 17 of 32




         45.    Lemonade thus confirmed that it uses facial recognition technology, which is based

on customers’ biometric data, such as face geometry. Facial recognition systems use biometrics to

map facial features from a photograph or video and then cross-reference it with a database of other

faces.

         46.    In the aftermath of Lemonade’s tweets, Lemonade’s spokesperson told media that

Lemonade’s use of facial recognition was “described accurately”9 in an older blog posted on

Lemonade’s website by its President, Shai Wininger, titled The Sixth Sense: Lemonade’s 2019

Product in Review: Blond wigs, weird bots, and ad fails.10 Rather than dispelling the admission

that Lemonade collects, stores, analyzes or otherwise uses individuals’ biometric data, the blog

confirmed the opposite was true. According to the blog, Lemonade employs facial recognition

technology, which is based on individuals’ biometric data, including, at the minimum, the

individuals’ face geometry. In the blog, Shai Wininger showcased the capabilities of AI Jim, who

detected an attempted submission of a fraudulent claim during the summer of 2017. In the blog,

Shai Wininger explained an individual—who previously made a successful claim for a stolen

camera—created a fake account and recorded a video wearing a necklace, a blond wig, and

lipstick. AI Jim “flagged” the individual as potentially fraudulent. During the third attempt by the

same individual who was wearing a pink dress, AI Jim once again detected fraud and escalated the

case to Lemonade’s special investigations unit.




9
 Jonathan Vanian, Insurance Firm Lemonade Backtracks On Claims It Uses A.I. To Scan Customer Faces For Hints
Of Fraud, FORTUNE (May 26, 2021), https://fortune.com/2021/05/26/lemonade-insurance-ai-face-scanning-fraud/.
10
   Shai Wininger, The Sixth Sense: Lemonade’s 2019 Product in Review: Blond wigs, weird bots, and ad fails,
LEMONADE, https://www.lemonade.com/blog/the-sixth-sense/ (last visited Aug. 20, 2021).

{2956 / CMP / 00164116.DOCX v5}                     17
         Case 1:21-cv-07070-JGK Document 1 Filed 08/20/21 Page 18 of 32




        D.      Lemonade’s Practice of Collecting, Storing, Analyzing, and Using
                Individuals’ Biometric Data Personally Harmed Plaintiff

        47.     Biometric data is one of the most sensitive forms of personal information because

biometric data cannot be changed if stolen or compromised. Once a person’s unique and permanent

biometric identifiers are exposed, the victim is left with no recourse to prevent identity theft and/or

unauthorized tracking. Accordingly—as confirmed by consumer studies and surveys—the vast

majority of Americans do not feel comfortable giving up their biometric data to organizations for

the fear of identity theft. For example, the largest-ever-conducted study on the subject matter by

the University of Texas titled Consumer Attitudes About Biometric Authentication,11 showed that

86% of consumers were concerned about the misuse of their personal information and fewer than

10% of consumers felt comfortable giving up their biometrics for online shopping, internet games,

or accessing online school records. That same study revealed “invasion of personal privacy” is the

chief reason for consumers’ discomfort in sharing their biometric data. Similarly, a recent survey

of 1,000 individuals published by digital identity firm Entrust titled State of Consumer Data

Privacy Survey,12 found 79% of respondents were concerned about their privacy, a fear mainly

driven by the risks of attacks and security breaches.

        48.     Based on consumers’ preferences and concerns over personal data as well as

Lemonade’s express and implied promises that it will not collect Plaintiff and Class members’

biometric data, Plaintiff and Class members have an expectation that their face geometry,

voiceprints, or other biometric data will not be collected, analyzed, stored, or otherwise used by

Lemonade without their knowledge and/or consent. Violation of the expectation, which Plaintiff


11
    Rachel L. German, et al., Consumer Attitudes About Biometric Authentication (May 2018),
https://identity.utexas.edu/sites/default/files/2020-09/Consumer%20Attitudes%20About%20Biometrics.pdf.
12
  Alessandro Mascellino, Consumers’ Contrasting Opinions Towards Biometric Adoption Shown By Entrust Report
(Feb 1, 2021), https://www.biometricupdate.com/202102/consumers-contrasting-opinions-towards-biometric-
adoption-shown-by-entrust-report.

{2956 / CMP / 00164116.DOCX v5}                     18
         Case 1:21-cv-07070-JGK Document 1 Filed 08/20/21 Page 19 of 32




and Class members bargained for, directly harmed Plaintiff and Class members. Lemonade

purported to act consistently with consumer expectations and its written guarantees by promising

to only collect certain types of data, none of which includes biometric data.

       49.     Despite these promises, Lemonade misrepresented its data collection policies and

failed to disclose that it collects biometric data in complete disregard for users’ privacy, the law,

and the contractual promises Lemonade has made to Plaintiff and Class members. Plaintiff and

Class members would not have paid for Lemonade insurance, or would have paid less, had they

known that Lemonade collects, stores, analyzes, and uses their biometric data.

       50.      At no point did Plaintiff or Class members consent to or authorize Lemonade to

collect, store, analyze, or use their biometric data that was obtained from their claim submission

videos. Lemonade does not disclose that it collects, stores, analyzes, or uses biometric data

submitted to it as part of individuals’ submission of video. Plaintiff relied on Lemonade’s express

and implied promises that it would not collect, store, analyze, or use individuals’ biometric data

and submitted their videos as part of the claims submission process, which they would not have

done had they known that the biometric data contained in the videos was being collected, stored,

analyzed, and used by Lemonade.

                  V.      TOLLING OF THE STATUTE OF LIMITATIONS

       51.     The applicable statutes of limitation have been tolled as a result of Lemonade’s

knowing and active concealment and denial of the facts alleged herein, namely their practice of

collecting, analyzing, and using Plaintiff’s and Class members’ biometric data without disclosure

or consent.

       52.     As alleged in detail herein, Lemonade expressly and impliedly assured consumers

that it will not collect, store, analyze, or otherwise use individuals’ biometric data for any purposes.

Lemonade Terms of Service and Data Privacy Pledge likewise deny any collection and use of
{2956 / CMP / 00164116.DOCX v5}                   19
         Case 1:21-cv-07070-JGK Document 1 Filed 08/20/21 Page 20 of 32




individuals’ biometric data. Lemonade misrepresented and concealed the nature and extent of their

actions and intentions.

        53.       Furthermore, Plaintiff and the Class members also have a reasonable expectation

that their biometric data will not be collected, shared, analyzed, or otherwise used in the context

of receiving services from Lemonade. This expectation is based on Lemonade’s representations in

its Terms of Service, Data Privacy Pledge, its website, other marketing materials, and consumer

preferences and concerns over personal information.

        54.       Plaintiff and Class members could not, with due diligence, have discovered the full

scope of Lemonade’s conduct, due in no small part to Lemonade’s deliberate efforts to conceal

such conduct. All applicable statutes of limitation also have been tolled by operation of the

discovery rule and Lemonade’s fraudulent concealment.

        55.       Lemonade was under a duty to disclose the nature and significance of its data

collection, including specifically their collection, storage, and use of biometric data amongst other

highly sensitive data, but did not do so. Lemonade is therefore estopped from relying on any statute

of limitations.

                             VI.     CLASS ACTION ALLEGATIONS

        56.       Plaintiff brings this case as a Class action pursuant to Fed. R. Civ. P. 23(a), 23(b)(2)

and (b)(3) on behalf of themselves and the following Class:

                  All individuals whose biometric data was collected, captured,
                  stored, used, transmitted, received or otherwise obtained and/or
                  disseminated by Lemonade (the “Class”).

        57.       Excluded from the Class are: (1) any Judge or Magistrate presiding over this action

and any members of their families; (2) Defendants, Defendants’ subsidiaries, parents, successors,

predecessors, and any entity in which Defendants or their parents have a controlling interest and

their current or former employees, officers, and directors; (3) persons who properly execute and
{2956 / CMP / 00164116.DOCX v5}                     20
         Case 1:21-cv-07070-JGK Document 1 Filed 08/20/21 Page 21 of 32




file a timely request for exclusion from the Class; (4) persons whose claims in this matter have

been finally adjudicated on the merits or otherwise released; (5) Plaintiff’s counsel and

Defendants’ counsel; and (6) the legal representatives, successors, and assigns of any such

excluded persons.

       58.     Certification of Plaintiff’s claims for Class-wide treatment are appropriate because

all elements of Fed. R. Civ. P. 23(a) and (b)(2)-(3) are satisfied. Plaintiff can prove the elements

of his claims on a Class-wide basis using the same evidence as would be used to prove those

elements in individual actions alleging the same claims.

       59.     Numerosity: The members of the Class are so numerous and geographically

dispersed that individual joinder of all Class members is impracticable. While Plaintiff is informed

and believes that there are likely hundreds of thousands of members of the Class, the precise

number of Class members is unknown to Plaintiff. Class members may be identified through

objective means, including Lemonade’s own records. Class members may be notified of the

pendency of this action by recognized, court-approved notice dissemination methods, which may

include U.S. mail, electronic mail, internet postings, and/or published notice.

       60.     Commonality and Predominance: This action involves common questions of law

and fact, which predominate over any questions affecting individual Class members, including,

without limitation:

       a.    Whether Defendants collected, stored, analyze, or otherwise used Plaintiff’s and the
             Class members’ biometric data;

       b.    Whether Defendants properly informed Plaintiff and the Class that they collected,
             stored, analyzed or otherwise used, their biometric data;

       c.    Whether Defendants obtained consent from Plaintiff and the Class to collect, store,
             analyze or otherwise use their highly sensitive data, including biometric identifiers;

       d.    Whether Defendants adhered to applicable law governing the collection, retention,
             and use of biometric data;

{2956 / CMP / 00164116.DOCX v5}                 21
             Case 1:21-cv-07070-JGK Document 1 Filed 08/20/21 Page 22 of 32




        e.      Whether Defendants violated New York GBL § 349 in connection with their practice
                of collecting, storing, analyzing, or otherwise using Plaintiff’s and Class members’
                biometric data;

        f.      Whether Defendants’ collection, storage, analysis, or use of Plaintiff’s and Class
                members’ biometric data constitutes breach of express and implied contract between
                Defendants and the Plaintiff and Class members;

        g.      Whether Plaintiff and the Class members are entitled to equitable relief, including
                but not limited to, injunctive relief, restitution, and disgorgement; and,

        h.      Whether Plaintiff and the Class members are entitled to actual, statutory, punitive or
                other forms of damages, and other monetary relief.

        61.      Typicality: Plaintiff’s claims are typical of the claims of all Class members

because, like other Class members, Plaintiff was harmed by Lemonade’s unlawful collection,

storage, analysis, and use of their biometric data.

        62.      Adequacy of Representation: Plaintiff is an adequate Class representative

because he is a member of the Class and his interests do not conflict with the interests of other

Class members that they seek to represent. Plaintiff is committed to pursuing this matter for the

Class with the Class’s collective best interest in mind. Plaintiff has retained counsel competent and

experienced in complex class action litigation of this type and Plaintiff intends to prosecute this

action vigorously. Plaintiff, and his counsel, will fairly and adequately protect the Class’s interests.

        63.      Predominance and Superiority: As described above, common issues of law or

fact predominate over individual issues. Resolution of those common issues in Plaintiff’s case will

also resolve them for the Class’s claims. In addition, a class action is superior to any other available

means for the fair and efficient adjudication of this controversy and no unusual difficulties are

likely to be encountered in the management of this class action. The damages or other financial

detriment suffered by Plaintiff and other Class members are relatively small compared to the

burden and expense that would be required to individually litigate their claims against Defendant,

so it would be impracticable for members of the Class to individually seek redress for Defendants’

{2956 / CMP / 00164116.DOCX v5}                    22
           Case 1:21-cv-07070-JGK Document 1 Filed 08/20/21 Page 23 of 32




wrongful conduct. Even if Class members could afford individual litigation, the court system could

not. Individualized litigation creates a potential for inconsistent or contradictory judgments and

increases the delay and expense to all parties and the court system. By contrast, the class action

device presents far fewer management difficulties and provides the benefits of single adjudication,

economies of scale, and comprehensive supervision by a single court.

          64.   Plaintiff reserves the right to revise the foregoing class allegations and definitions

based on facts learned and legal developments following additional investigation, discovery, or

otherwise.

                    VII.    NEW YORK LAW APPLIES TO THE CLASS

          65.   New York’s substantive laws apply to every member of the Nationwide Class,

regardless of where in the United States the Class Member resides. Defendants’ Terms of Service

states: “These Terms and your use of the Site are governed in all respects by the laws of the State

of New York, without giving effect to any principles of conflicts of laws.”

          66.   By choosing New York law for the resolution of disputes in the agreement,

Lemonade conceded that it is appropriate for this Court to apply New York law to the instant

dispute.

          67.   Further, New York’s substantive laws may be constitutionally applied to the claims

of Plaintiff and the Class under the Due Process Clause, 14th Amend. §1, and the Full Faith and

Credit Clause, Art. IV §1 of the U.S. Constitution. New York has significant contacts, or a

significant aggregation of contacts, to the claims asserted by Plaintiff and all Class members,

thereby creating state interest that ensures that the choice of New York state law is not arbitrary or

unfair.

          68.   Defendants’ U.S. headquarters and principal place of business is located in New

York. Defendants also own property and conduct substantial business in New York, and therefore
{2956 / CMP / 00164116.DOCX v5}                  23
         Case 1:21-cv-07070-JGK Document 1 Filed 08/20/21 Page 24 of 32




New York has an interest in regulating Defendants’ conduct under its laws. Defendants’ decision

to reside in New York and avail itself of New York’s laws, and to engage in the challenged conduct

from and emanating out of New York, renders the application of New York law to the claims

herein constitutionally permissible.

        69.     New York is also the state from which Defendants’ alleged misconduct emanated.

This conduct similarly injured and affected Plaintiff and all other Class members.

        70.     The application of New York laws to the Class is also appropriate under New

York’s choice of law rules because New York has significant contacts to the claims of Plaintiff

and the proposed Class, and New York has a greater interest in applying its laws here than any

other interested state.

                                       CLAIMS FOR RELIEF
                               FIRST CLAIM FOR RELIEF
               Violation of New York’s Uniform Deceptive Trade Practices Act
                                (Gen. Bus. Law § 349, et seq.)

        71.     Plaintiff re-alleges and incorporates the preceding allegations of this Complaint

with the same force and effect as if fully restated herein.

        72.     GBL § 349 prohibits “deceptive acts or practices in the conduct of any business,

trade or commerce or in the furnishing of any service in this state.” GBL § 349(a).

        73.     As consumers of Lemonade’s insurance services, Plaintiff and Class members are

“person[s]” within the meaning of GBL § 349.

        74.     Plaintiff is authorized to bring a private action under New York’s Uniform

Deceptive Trade Practices Act, Gen. Bus. Law § 349(h).

        75.     Defendants conducted business, trade or commerce in New York State.

        76.     Plaintiff and Class members uploaded videos in connection with transactions in

“business” “trade” or “commerce” within the meaning of GBL § 349.
{2956 / CMP / 00164116.DOCX v5}                  24
         Case 1:21-cv-07070-JGK Document 1 Filed 08/20/21 Page 25 of 32




       77.     This Count is brought for Defendants’ deceptive conduct, including their unlawful

and deceptive acts related to Defendants’ collection, storage, analysis, and use of Plaintiff’s and

Class members’ biometric information, as alleged herein.

       78.     Defendants engaged in unlawful and deceptive acts and practices in the conduct of

trade or commerce and furnishing of services purchased by Plaintiff and the Class in violation of

GBL § 349, including but not limited to the following:

               a.        Defendants failed to disclose that it employed facial recognition technology

in connection with processing customers’ insurance claims;

               b.        Defendants omitted, suppressed, and concealed that it collected, stored,

analyzed, and used customers’ highly sensitive data, including biometric data;

               c.        Defendants omitted, suppressed, and concealed that it collected, stored,

analyzed, or used users’ highly sensitive data, including biometric data;

               d.        Defendants engaged in in deceptive, unfair, and unlawful acts by publicly

denying its collection, storage, analysis, and use of customers’ biometric data; and

               e.        Defendants held itself out as disclosing all the data and manner in which it

collects, uses, or sells users’ data, but failed to disclose that it uses facial recognition technology

and analyzed, collected, stored, and otherwise used users’ highly sensitive data, including

biometric identifiers.

       79.     Defendants systematically engaged in these deceptive, misleading, and unlawful

acts and practices to the detriment of Plaintiff and Class members.

       80.     Defendants willfully engaged in such acts and practices and knew or acted in

reckless disregard for whether they violated GBL § 349.

       81.     Defendants’ representations and omissions were material because Lemonade


{2956 / CMP / 00164116.DOCX v5}                   25
         Case 1:21-cv-07070-JGK Document 1 Filed 08/20/21 Page 26 of 32




customers, including Plaintiff, would not have used Lemonade’s services had they known that

Lemonade would collect, store, analyze, and use their highly sensitive data, including biometric

data, without their knowledge or consent.

       82.     Plaintiff and Class members relied on Defendants’ deceptive representations when

they paid money in exchange for Lemonade’s products and services in connection with their

Lemonade insurance policies.

       83.     Plaintiff and Class members had no way of knowing Defendants secretly collected,

stored, analyzed, and used their highly sensitive data, including biometric data.

       84.     The above unfair and deceptive acts and practices by Defendants were immoral,

unethical, oppressive, and unscrupulous. These acts caused substantial injury to consumers that

the consumers could not reasonably avoid. This substantial injury outweighed any benefits to

consumers or to competition.

       85.     Plaintiff and Class members seek all monetary and non-monetary relief allowed by

law, including actual damages or statutory damages of $50, whichever is greater, treble damages,

injunctive relief, and attorneys’ fees and costs.

                                SECOND CLAIM FOR RELIEF
                                     Breach of Contract
                                   (Under New York Law)

       86.     Plaintiff re-alleges and incorporates the preceding allegations of this Complaint

with the same force and effect as if fully restated herein.

       87.     Plaintiff and Class members executed a valid and enforceable contract with

Lemonade by agreeing to Lemonade’s Terms of Service (the “Agreement”).

       88.     Defendants expressly agreed to: (a) not collect, store, analyze, or otherwise use

Plaintiff’s and Class members’ biometric data; and (b) adhere to the law when collecting, storing,


{2956 / CMP / 00164116.DOCX v5}                     26
         Case 1:21-cv-07070-JGK Document 1 Filed 08/20/21 Page 27 of 32




analyzing, or otherwise using Plaintiff’s and Class members’ biometric data. Defendants agreed

to the foregoing in return for valuable consideration in the form of insurance premium payments

and in providing their biometric data and subjecting themselves to Defendants’ claim submission

procedures.

       89.     Plaintiff and Class members paid for the provision of insurance coverage and

subjected themselves to Defendants’ claim submission procedures by recording and uploading a

video of themselves to Lemonade’s app. Accordingly, Plaintiff and Class members performed all

requisite promises and/or acts under the Agreement with Defendants.

       90.     Lemonade breached the Agreement, without limitation by: (a) collecting, storing,

analyzing, and otherwise using Plaintiff’s and Class members’ biometric data; and (b) failing to

adhere to the applicable laws when collecting, storing, analyzing, and otherwise using Plaintiff’s

and Class members’ biometric data.

       91.     Plaintiff and Class members have been damaged by Lemonade’s breach of the

Agreement.

       92.     As a direct and proximate result of Defendants’ breach, Plaintiff and Class members

have sustained damages in an amount to be determined at trial, plus interest.

                                 THIRD CLAIM FOR RELIEF
                                  Breach of Implied Contract
                                   (Under New York Law)

       93.     Plaintiff re-alleges and incorporates the preceding allegations of this Complaint

with the same force and effect as if fully restated herein.

       94.     Defendants solicited and invited prospective customers such as Plaintiff and Class

members to pay premiums and to provide their biometric data to Lemonade as part of the claim

submission process. Plaintiff and Class members accepted Defendants’ offer and paid premiums


{2956 / CMP / 00164116.DOCX v5}                  27
            Case 1:21-cv-07070-JGK Document 1 Filed 08/20/21 Page 28 of 32




and provided their biometric data to Lemonade.

        95.     When Plaintiff and Class members subscribed to receive Lemonade’s services and

products in the form of insurance coverage, they paid money and provided their biometric data to

Lemonade, and have thereby entered in an implied contract with Defendants pursuant to which

Defendants agreed to safeguard and protect the information provided to them and to adhere to the

existing laws in the collection, storage, analysis, and use of their information.

        96.     In entering into such implied contract, Plaintiff and Class members reasonably

believed that Defendants would safeguard and protect the information provided to them and to

adhere to the existing laws in the collection, storage, analysis, and use of their information.

        97.     Plaintiff and Class members would not have paid for or would have paid less for

insurance coverage and would have not provided their biometric data to Lemonade in the absence

of the implied contract between them and Defendants.

        98.     Plaintiff and Class members paid for the provision of insurance coverage and

subjected themselves to Defendants’ claim submission procedures by recording and uploading a

video of themselves on Lemonade’s app. Accordingly, Plaintiff and Class members performed all

requisite promises and/or acts under the implied contract.

        99.     Lemonade breached the implied contract by: (a) collecting, storing, analyzing, and

otherwise using Plaintiff’s and Class members’ biometric data; and (b) failing to adhere to the

applicable laws when collecting, storing, analyzing, and otherwise using Plaintiff’s and Class

members’ biometric data.

        100.    As a direct and proximate result of Defendants’ breach of the implied contract,

Plaintiff and Class members have sustained damages in an amount to be determined at trial, plus

interest.


{2956 / CMP / 00164116.DOCX v5}                  28
           Case 1:21-cv-07070-JGK Document 1 Filed 08/20/21 Page 29 of 32




                                FOURTH CLAIM FOR RELIEF
                                     Unjust Enrichment
                                   (Under New York Law)

       101.    Plaintiff re-alleges and incorporates the preceding allegations of this Complaint

with the same force and effect as if fully restated herein.

       102.    Absent Defendants’ unauthorized collection, storage, analysis, and use of

Lemonade’s customers’ personal information, including biometric information, Defendants would

have had to pay Plaintiff and each member of the Class monetary compensation in exchange for

their valuable personal information and consumer habits. As such, Plaintiff and other members of

the Class conferred an improper benefit upon Defendants, which Defendants were aware of and

have unjustly retained.

       103.    As a direct and proximate result of Defendants’ unjust enrichment, under principles

of equity and good conscience, Plaintiff and the Class are entitled to full disgorgement and

restitution of all amounts by which Defendants were enriched through their unlawful or wrongful

conduct.

                               FIFTH CLAIM FOR RELIEF
                             Declaratory and Injunctive Relief
               (Under the Declaratory Judgment Act, 28 U.S.C. § 2201, et. seq.)

       104.    Plaintiff re-alleges and incorporates the preceding allegations of this Complaint

with the same force and effect as if fully restated herein.

       105.    Under the Declaratory Judgment Act, 28 U.S.C. § 2201, et seq., this Court is

authorized to enter a judgment declaring the rights and legal relations of the parties and grant

further necessary relief. Furthermore, the Court has broad authority to restrain acts, such as here,

that are tortious and violate the terms of the statutes described in this Complaint.

       106.    An actual controversy has arisen regarding the lawfulness of Defendants’


{2956 / CMP / 00164116.DOCX v5}                  29
         Case 1:21-cv-07070-JGK Document 1 Filed 08/20/21 Page 30 of 32




collection, storage and use of Plaintiff’s and Class members’ highly sensitive data, including

biometric identifiers without their authorization or knowledge. Plaintiff alleges that Defendants’

actions violate Defendants’ statutory duties.

       107.    Plaintiff and Class members continue to suffer injury as a result of the unauthorized

collection, storage and use of their highly sensitive data, including biometric identifiers, and

remain at imminent risk that further unauthorized collection, storage or use of their biometric data

will occur in the future.

       108.    Pursuant to its authority under the Declaratory Judgment Act, this Court should

enter a judgment declaring that Defendants must either cease and desist from collecting, storing,

or using biometric data from Lemonade insurance customers, or obtain consent from users and

disclose such practices in its Terms of Service and/or Data Privacy Pledge.

       109.    The Court also should issue corresponding prospective injunctive relief requiring

Defendants to immediately destroy, and cease from using, any biometric data collected without

Plaintiff’s and Class members’ authorization or knowledge.

       110.     If an injunction is not issued, Plaintiff and Class members will suffer irreparable

injury, for which they lack an adequate legal remedy. Their sensitive and immutable biometric

data is already in the possession of Defendants without their consent. If Defendants continues to

store and use that data, or collect further biometric data, Plaintiff and Class members will not have

an adequate remedy at law, because many of the resulting injuries are not readily quantified and

they will be forced to bring multiple lawsuits to rectify the same conduct.

       111.    The hardship to Plaintiff and Class members if an injunction does not issue greatly

exceeds the hardship to Defendants if an injunction is issued. The unauthorized collection, storage

and use of their biometric data constitutes a breach of the contractual promises between Plaintiff


{2956 / CMP / 00164116.DOCX v5}                  30
         Case 1:21-cv-07070-JGK Document 1 Filed 08/20/21 Page 31 of 32




and Class members on the one hand, and the Defendants, on the other hand. It also constitutes a

major intrusion on Plaintiff’s and Class’ members reasonable expectation of privacy, especially

because this information is collected without their consent. On the other hand, the cost to

Defendants in complying with an injunction by disclosing their intended use of users’ biometric

data is relatively minimal.

       112.    Issuance of the requested injunction will serve the public interest by preventing

further unauthorized collection, storage and use of biometric data, thus eliminating the additional

injuries that would result to Plaintiff and the hundreds of thousands of consumers whose

confidential information would be further compromised.

                                 VIII. RELIEF REQUESTED

       WHEREFORE, Plaintiff on behalf of himself and the proposed Class, respectfully request

that the Court enter an Order:

       A.      Certifying this case as a Class action on behalf of the Class defined above,

appointing Plaintiff as representatives of the Class, and appointing their counsel as Class Counsel;

       B.      Declaring that Defendants’ actions, as set out above, violate New York Gen. Bus.

Law § 349 cited herein;

       C.      Declaring that Defendants’ actions, as set out above, constitute a breach of express

and implied contract;

       D.      Awarding injunctive relief, including among other things, an order requiring

Lemonade to delete all video recordings of the members of the Class, and cease further collection,

storage, analysis, and use of individuals’ biometric data without their consent and/or authorization;

       E.      Requiring Lemonade to undertake measures to cure the harm caused to the Class

by its wrongdoing, as alleged herein, including, but not limited to improving its privacy disclosures


{2956 / CMP / 00164116.DOCX v5}                  31
            Case 1:21-cv-07070-JGK Document 1 Filed 08/20/21 Page 32 of 32




and obtaining adequate informed consent for the collection, storage, analysis, and use of

consumers’ biometric data;

       F.       Awarding Plaintiff and the Class compensatory, consequential, statutory, nominal,

and restitution where applicable in the amount to be determined at trial;

       G.       Awarding attorneys’ fees, costs, and expenses, as provided by law or equity;

       H.       Awarding pre-judgment and post-judgment interest, as provided by law or equity;

       I.       Awarding such other further injunctive and declaratory relief as is necessary to

protect the interests of Plaintiff and the Class; and

       J.       Awarding such other and further relief as the Court deems reasonable and just.

                              IX.     DEMAND FOR JURY TRIAL

       Plaintiff demands a trial by jury for all issues so triable.




Dated: August 20, 2021                         /s/ Christian Levis
                                               Christian Levis
                                               Andrea Farah
                                               Amanda Fiorilla
                                               LOWEY DANNENBERG, P.C.
                                               44 South Broadway, Suite 1100
                                               White Plains, NY 10601
                                               Telephone: (914) 997-0500
                                               Facsimile:       (914) 997-0035
                                               Email: clevis@lowey.com
                                                       afarah@lowey.com
                                                       afiorilla@lowey.com

                                               Attorneys for Plaintiff and the Proposed Class




{2956 / CMP / 00164116.DOCX v5}                   32
